Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is a Final office action responsive to the Patent Owners response of 6/8/2021.  The action addresses reissue application 15/081,292 ("'292 Reissue Application" or "instant reissue application") filed 03/25/2016.

Reissue application 15/081,292 is a reissue of US Patent Application 11/856,381 (file date 09/17/2007; issue date 03/25/2014 as US 8,682,361 B2).

US Patent Application 11/856,381 claims foreign priority to JP 2007-27167, filed 03/20/2007.

A certified copy of the Foreign Priority document (39 page entry; received 09/18/2007) is found in the prosecution file of US patent application 11/856,381.

Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 37 CFR 1.171 through 1.178 are rules directed to reissue.



The broadening reissue application 15/081,292 is timely filed (03/25/2016) based on filing within two years of the issue date of US 8,682,361 B2 (03/25/2014).

Litigation
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US 8,682,361 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Based on Examiner's independent review of US 8,682,361 and the prosecution history, no ongoing proceeding before the office or current ongoing litigation involving the US 

Consent of Assignee
Regarding the Reissue Application: Consent of Assignee; Statement of Non-Assignment, the consent filed does not list an assignee.  Applicant is required to submit an amended PTO/AIA /53.

Oath / Declaration
The oath/declaration (03/25/2016), signed by both inventors, indicates a broadening of claim scope.  

Prosecution History
A non-final office action (08/06/2010) rejected claims 1-25 as anticipated by US 2003/0078032 to Pei et al. and as obvious over 2007/0130476 to Mohanty.  
Applicant argues (11/08/2010) that Pei failed to teach a home network service system having a home network control apparatus which, among other features, “determines if the receiver number of the text message matches a registered number of the home network control apparatus, transmits the converted control signal to the home network device when the receiver number matches the registered number of the home network control apparatus, and does not transmit the converted control signal to the home network device when the receiver number does not match the registered number of the home network control apparatus.”  Applicant argues that the combination of Pei and Mohanty fails to cure the deficiency noted supra, and, additionally the prior art combination is not obvious.
The Examiner disagreed (12/10/2010, Final office action) with Applicant’s arguments and maintained the rejections.

Applicant filed an RCE (03/10/2011). Limitations of claim 2 were added to claim 1 (claims 1 and 3-25 pending & claim 2 cancelled).  Applicant argues (Remarks, 03/10/2011, pp. 8-9), “There is no disclosure that the authentication or parsing is affected by the number of the device to which the SMS message was sent. There is further no disclosure that the parsing of block 340 is or should be performed prior to the authentication of block 330 or matching the number.

While the Examiner asserts that the SMS message can include an identification name of a device being controlled (e.g. “AC”), and takes official notice that it is well known in the art to substitute addresses with names, the Examiner’s taking official notice does not cure the above noted defect. Indeed, Pei et al. expressly states that authentication is performed using the sender number, and expressly uses the sender’s phone number as an example for a unique identifier (139012345670) in paragraph 0036. Where different levels of authentication are needed, they include passwords and “user side” cards. (Paragraph 0037). Pei et al. does not suggest using the device to be controlled as an authentication element, and it is only at the parsing stage that any misidentified device would be detected as set forth in paragraph 0034.

In order to cure this deficiency, the Examiner asserts that the address of the device to be controlled would be used for purposes of identification since there are only “a finite number of possibilities”. However, as demonstrated in paragraph 0037, Pei et al. envisioned a number of authentication and identification mechanisms, and all of them originating from the user/sender as opposed to using the address of the device to be controlled. As such, prior to parsing, there is no suggestion or evidence as to why the device address would be used instead of the user identifier (such as a phone number).

The Examiner indicates on page 4 of the Office Action that the device address is matched at the parsing stage and that request is transferred to the command generator only where the parsing detects a correct syntax and semantics, and if the device address is not properly identified, the request is not sent to the command generator. However, even assuming arguendo that the Examiner is correct as to the function of the Request Parser in block 340, it is noted that any such parsing occurs prior to the request being converted by the Command Generator in block 350. Thus, there is no suggestion that the request which is not forwarded for having an incorrect syntax or semantic was already converted into a control signal prior to being parsed in block 340, or that the parsing can even be completed where the request has an incorrect syntax or semantic. There is further no evidence as to why such a modification would be made, 

A Notice of Allowance mailed (03/14/2013) indicating claims 1 and 3-25 (renumbered as 1-24) as allowable.  
The following is an examiner’s statement of reasons for allowance:
(Notice of Allowance, 03/14/2013, pp. 2-3)  With respect to claim 1 (and similarly recited in all independent claims), the prior art of record fails to disclose singly or in combination or render obvious that the home network control apparatus converts the control signal to correspond to command data matching the control signal of the text message using the protocol compatible with the home network device, the command data being selected from prestored command data. US 20030078032 A1 to Pei, Sun et al. and US 20070130476 A1 to Mohanty; Subhashis are the closest prior art relating to Applicant’s claimed invention. Pei discloses remote control apparatus, systems and methods based on a wireless message service. In an example embodiment, the system includes transmitting means for transmitting a wireless message and receiving means for receiving the wireless message. It has a control application server which has security checking means for ensuring safety of the system, command generator for generating a control command as a function of the received wireless message and communication means for transferring the control command to a device to be controlled. The control command is transferred to the device Mohanty discloses a remote wireless device is provided that operates a user interface specific to a particular target application or device. The wireless device receives information regarding the status or operation of the target's application, and uses that information to determine what information and controls to present to the remote user. The remote user views information regarding the target application, and makes desired control selections using the available controls. The wireless device generates a message according to the control selections, and transmits the message to the target device. The target device acts responsive to the control message, and updated operational information may be sent to the remote wireless device. The claimed invention distinguishes over Pei and Mohanty in that that “the home network control apparatus converts the control signal to correspond to command data matching the control signal of the text message using the protocol compatible with the home network device, the command data being selected from prestored command data” is not disclosed.  

US Patent 8,682,361 issued 03/15/2014 with 24 claims.

Recapture 
Claims 25-29 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During the prosecution of the ‘361 Patent (Application No.11/856,381), the Patent owner argued that the added limitations differentiated the claims from the prior art:
From claim 1:
“the text message being sent from a transceiver having a sender number to a receiver number;
…
wherein the home network control apparatus determines if the receiver number of the text message matches a registered number of the home network control apparatus, transmits the converted control signal to the home network device when the receiver number matches the registered number of the home network control apparatus, and does not transmit the converted control signal to the home network device when the receiver number does not match the registered number of the home network control apparatus”
…
“the home network control apparatus converts the control signal to correspond to command data matching the control signal of the text message using the protocol compatible with the home network device, the command data being selected from prestored command data”

Other independent claims were similarly amended. 

Additionally, the claims were said to be allowed for the following reasons:

Reasons for Allowance
“The claimed invention distinguishes over Pei and Mohanty in that that the home network control apparatus converts the control signal to correspond to command data matching the control signal of the text message using the protocol compatible with the home network device, the command data being selected from prestored command data.”

With regard to new claims 25 and 28 (and their corresponding dependents), which compare to previously allowed claims 7 and 19 respectively:
Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) First, it was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:

determining if the receiver number of the text message matches a registered number 

“a protocol converter to check the command data in the storage unit for matching command data corresponding to a text message received from an external apparatus, and to convert a control signal of the received text message to a control signal of the matching command data using a protocol compatible with the home network device,” (or the like)

“a communication unit to transmit the converted control signal to the home network device” (or the like) 

“wherein the text message is sent from a transceiver having a sender number to a receiver number, the protocol converter converts the control signal when the receiver number (matches the registered number of the home network control apparatus) and does not convert the control signal when the receiver number does not match the registered number.” (or the like) 


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  Here the below limitations were added to the claims on 11/8/2010 and 3/10/2011 to distinguish the '381 Application over the prior art:

determining if the receiver number of the text message matches a registered number  

the protocol converter converts the control signal when the receiver number (matches the registered number of the home network control apparatus) and does not convert the control signal when the receiver number does not match the registered number. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.   In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, specifically noting:

Claims now utilize the term ‘server’ / “home network control server’ as the physical element carrying out the method of the claim.  The server was not previously recited in the comparable claims and the “home network control server” was not mentioned by name in the specification. 


sender number to a receiver number; determining if the receiver number of the text message matches a registered number; and the protocol converter converts the control signal when the receiver number (matches the registered number of the home network control apparatus) and does not convert the control signal when the receiver number does not match the registered number patentably distinguish the claimed invention from the prior art. The reissue claims does not recite this limitation. Accordingly, claims 25-29 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are that the claim reads to:
“converts a control signal… in response to identifying the command data that match the received text message received from the electronic device and provided a match is determined between the receiver number obtained using and the stored registration information of the home network device”
 while:
 “wherein the converted control signal is not sent provided no match is determined between the receiver number obtained using the text message and the stored registration information of the home network device”.

The claims as worded converts a control signal when there is a match but then only does not send the converted control signal when there is no match.  Conversely, given this fact pattern, when there is no match the control signal is not converted and the second claim limitation is directed, via antecedent bases, to a ‘converted control signal’ that is never created in the first claim limitation. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martinez, Publication Number:  2006/0033610 and Crookham et al., Patent Number:  6,681,110, hereinafter Crookham.

With regard to claim 1, which teaches a home network service system comprising:  a text message processor to receive a text message including a control signal, the text message being sent to a receiver number from a transceiver having a sender number; and a home network control apparatus to control a home network device according to the received text message by converting the control signal of the text message to a converted control signal using a protocol compatible with the home network device to be controlled and transmitting the converted control signal to the home network device, Martinez teaches, a network management system for devices where a user transmits text messages (SMS), via a cell phone / transceiver, to a central processing control apparatus with a command to control a device on the network (see paragraphs 4 and 10 and figure 5), where these devices are shown to optionally be devices within a home (see paragraph 2).  Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17).  Martinez further teaches, the mobile device transmitting the command from the mobile device (having an associated telephone number) through the application server (including the translation module) to a destination device associated with a target telephone number (see paragraphs 22 and 23 and figure 2).
With regard to claim 1, which further teaches wherein:  the home network control apparatus determines if the receiver number of the text message matches a registered number of the home network control apparatus, transmits the converted control signal to the home network device when the receiver number matches the registered number of the home network control apparatus, and does not transmit the converted control signal to the home network device when the receiver number does not match the registered number of the home network control apparatus, Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29), similar to that which is described in figure 9 of the subject patent.  When there is no match of the number in the text message with the numbers stored in the database the response results in No Association / No Message Service / Abort Process and no command message is sent (see paragraphs 29-30 and figure 5).
With regard to claim 1, which further teaches the home network control apparatus converts the control signal to correspond to command data matching the control signal of the text message using the protocol compatible with the home network device, the command data being selected from prestored command data, Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device 
Martinez teaches a process of authenticating the message (supra).  Crookham teaches remote device control via a cell phone / transceiver, similar to that of Martinez, but further teaches transmission of the converted command to the remote device being conditional on comparison of a number associated with a mobile device having a corresponding number being registered with the control center for control of the remote device (see column 5, lines 5-40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the remote device control system of Martinez with the registered number based system for remote device control taught by Crookham.  One would have been motivated to do so as this provides a further level of security to prevent unauthorized users from controlling the remote devices.

With regard to claim 2, which teaches wherein the home network device comprises:  a receiver to receive the converted control signal corresponding to the command data matching the control signal of the text message; and an operator to perform an operation on the home network device according to the received converted control signal, Martinez teaches that the home network device receives commands via a communication module and executes the operations requested (see paragraphs 12, 23-26, and 30 and figure 5).

With regard to claim 3, which teaches wherein the home network control apparatus controls the text message processor to send a response to the received text message, Martinez teaches that the home network control apparatus (message spool module) processes responses from devices and transmits them to the appropriate user (see paragraphs 27-29 and figures 4 and 5).

With regard to claim 4, which teaches wherein the text message processor transmits a text message command list to an external apparatus such that a user prepares the text message, to be transmitted to the text message processor, based on the text message command list, 
Martinez teaches the remote devices include a module for communicating SMS format messages to controlling phones, which provide a command set specific to the remote device (see paragraphs 10 and 12).  Crookham teaches, a command list of operations transmittable to the device user as data (see column 5, lines 5-18 and column 19, line 39 through column 22, line 18).  Crookham further teaches display of available options to the remote user for use in controlling the device (see column 8, lines 23-58 and figures 14 and 15).

With regard to claim 5, which teaches wherein the text message command list comprises a location entry, a device name entry, a key entry, a setting value entry, or combinations thereof such that the user prepares the text message to include a value for each selected entry, Martinez teaches the remote devices include a module for communicating SMS format messages to controlling phones, which provide a command set specific to the remote device (see paragraphs 10 and 12).  Crookham teaches, the command list comprising key entry data and device 

With regard to claim 6, which teaches wherein the home network control apparatus is at least one of a protocol transformer, a home network server, a short message service (SMS) processing system, and a home gateway, Martinez teaches application server module being each of a server, a translation module, and a message module (see paragraphs 15-21 and figures 1 and 2).

With regard to claim 7, which teaches a home network control apparatus to control a home network control device, Martinez teaches, a network device management system where a user transmits text messages (SMS), via a cell phone / transceiver, to a central processing control apparatus with a command to control a device on the network (see paragraphs 4 and 10 and figure 5), where these devices are shown to optionally be devices within a home (see paragraph 2).  
With regard to claim 7, which teaches the home network control apparatus comprising:  a storage unit to store a registered number, and command data to control the home network device, the command data having control signals corresponding to potential text message control signals; a protocol converter to check the command data in the storage unit for matching command data corresponding to a text message received from an external apparatus, and to convert a control signal of the received text message to a control signal of the matching command data using a protocol compatible with the home network device; Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29).  Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17), where the translation module employs a translation database to determine appropriate processing of the command (see paragraphs 23, 29, and 31). 
With regard to claim 7, which teaches a communication unit to transmit the converted control signal to the home network device, wherein the text message is sent from a transceiver having a sender number to a receiver number, the protocol converter converts the control signal to match an operation corresponding to the command data obtained using the text message in response to identifying the command data matches the received text message received from the external apparatus and does not convert the control signal when the receiver number does not match the registered number, Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17).  Martinez further teaches, the mobile device transmitting the command from the mobile device (having an associated telephone number) through the application server (including the 
Martinez teaches a process of authenticating the message (supra).  Crookham teaches remote device control via a cell phone / transceiver, similar to that of Martinez, but further teaches transmission of the converted command to the remote device being conditional on comparison of a number associated with a mobile device having a corresponding number being registered with the control center for control of the remote device (see column 5, lines 5-40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the remote device control system of Martinez with the registered number based system for remote device control taught by Crookham.  One would have been motivated to do so as this provides a further level of security to prevent unauthorized users from controlling the remote devices.

With regard to claim 8, which teaches further comprising a communication unit to transmit the converted control signal to the home network device, Martinez further teaches, the mobile device transmitting the command from the mobile device (having an associated telephone number) through the application server (including the translation module) to a destination device associated with a target telephone number (see paragraphs 22 and 23 and figure 2).

With regard to claim 9, which teaches wherein the communication unit receives data relating to a status of a control operation performed by the home network device according to the converted control signal, and informs the external apparatus of the status based on the received data, Martinez teaches that the home network control apparatus (message spool module) processes responses from devices and transmits them to the appropriate user (see paragraphs 27-29 and figures 4 and 5).

With regard to claim 10, which teaches wherein the communication unit transmits a text message command list to the external apparatus such that a user prepares the text message, to be received by the protocol converter, based on the text message command list, Martinez teaches the remote devices include a module for communicating SMS format messages to controlling phones, which provide a command set specific to the remote device (see paragraphs 10 and 12).  Crookham teaches, a command list of operations transmittable to the device user as data (see column 5, lines 5-18 and column 19, line 39 through column 22, line 18).  Crookham further teaches display of available options to the remote user for use in controlling the device (see column 8, lines 23-58 and figures 14 and 15).

With regard to claim 11, which teaches a text message transceiver to control a home network device, the text message transceiver comprising:  a program download unit to download a home network control program; a user interface (UI) provider to provide a UI to control the home network device according to the home network control program; Martinez teaches, a network management system for devices where a user at a remote phone transmits text messages (SMS), via a cell phone / transceiver, to a central processing control apparatus with a command to control a device on the network (see paragraphs 4 and 10 and figure 5), where these devices are shown to optionally be devices within a home (see paragraph 2).  
 With regard to claim 11, further teaching a text message generator to generate a text message to control the home network device according to a control command input through the Ul provide a match is identified between a number of the text message transceiver obtained using the text message and a registered number in a home network control apparatus, wherein a number of the text message transceiver is registered In a home network control apparatus and is used to authenticate the text message transceiver, Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29).  Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17), where the translation module employs a translation database to determine appropriate processing of the command (see 
Martinez teaches a process of authenticating the message (supra).  Crookham teaches remote device control via a cell phone / transceiver, similar to that of Martinez, but further teaches transmission of the converted command to the remote device being conditional on comparison of a number associated with a mobile device having a corresponding number being registered with the control center for control of the remote device (see column 5, lines 5-40) and further using a downloaded web site screen UI to select option for control of the device (see column 8, lines 23-60).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the remote device control system of Martinez with the web based registered number based system for remote device control taught by Crookham.  One would have been motivated to do so as this provides a further level of security to prevent unauthorized users from controlling the remote devices while allowing for centralized web based interface for control.

With regard to claim 12, which teaches a text message transceiver to control a home network device, the text message transceiver comprising:  a user interface (Ul) provider to provide a Ul to receive a user input to control the home network device; a text message generator to generate a text message to control the home network device according to the user input; and a communication unit to transmit the text message to a home network service system of the home network device, Martinez teaches, a network management system for devices where a user at a remote phone transmits text messages (SMS), via a cell phone / transceiver, to a central processing control apparatus with a command to control a device on the network (see paragraphs 4 and 10 and figure 5), where these devices are shown to optionally be devices within a home (see paragraph 2).  
With regard to claim 12, which further teaches the home network service system converts a control signal of the text message to a converted control signal using a protocol compatible with the home network device provided a match is identified between a receiver number obtained using the text message and a registered number registered in a home network service system, and transmits the converted control signal to the home network device, Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17), where the translation module employs a translation database to determine appropriate processing of the command (see paragraphs 23, 29, and 31).
With regard to claim 12, which further teaches a number of the text message transceiver is registered in a home network service system and is used to authenticate the text message transceiver, Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, 
Martinez teaches a process of authenticating the message (supra).  Crookham teaches remote device control via a cell phone / transceiver, similar to that of Martinez, but further teaches transmission of the converted command to the remote device being conditional on comparison of a number associated with a mobile device having a corresponding number being registered with the control center for control of the remote device (see column 5, lines 5-40) and further using a downloaded web site screen UI to select option for control of the device (see column 8, lines 23-60).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the remote device control system of Martinez with the web based registered number based system for remote device control taught by Crookham.  One would have been motivated to do so as this provides a further level of security to prevent unauthorized users from controlling the remote devices while allowing for centralized web based interface for control.

With regard to claim 13, which teaches wherein the UI provider receives a text message command list and provides the UI according to the text message command list such that a user provides the user input based on the text message command list, Martinez teaches the remote devices include a module for 

With regard to claim 14, which teaches a home network service method comprising:  receiving a text message including a control signal to control a home network device from a text message transceiver, the text message being sent from a sender number to a receiver number; Martinez teaches, a network management system for devices where a user transmits text messages (SMS), via a cell phone / transceiver, to a central processing control apparatus with a command to control a device on the network (see paragraphs 4 and 10 and figure 5), where these devices are shown to optionally be devices within a home (see paragraph 2).  Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17).  Martinez further teaches, the mobile device transmitting the command from the mobile device (having an associated telephone number) through the application server (including the translation module) to a destination device associated with a target telephone number (see paragraphs 22 and 23 and figure 2).
With regard to claim 14, which further teaches converting the control signal of the received text message to a converted control signal using a protocol compatible with the home network device to be controlled; Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17), where the translation module employs a translation database to determine appropriate processing of the command (see paragraphs 23, 29, and 31). 
With regard to claim 14, which further teaches transmitting the converted control signal to the home network device, wherein the converting and transmitting is performed when the receiver number matches a registered number and at least one of the converting and transmitting is not performed when the receiver number does not match the registered number, Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29), similar to that which is described in figure 9 of the subject patent.  When there is no match of the number in the text message with the numbers stored in the database the response results in No Association / No Message Service / Abort Process and no command message is sent (see paragraphs 29-30 and figure 5).
Martinez teaches a process of authenticating the message (supra).  Crookham teaches remote device control via a cell phone / transceiver, similar to that of Martinez, but further teaches transmission of the converted command to the remote device being 

With regard to claim 15, which teaches wherein the converting of the control signal comprises:  converting the control signal to correspond to command data matching the control signal of the text message using the protocol compatible with the home network device, the command data selected from prestored command data, Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17), where the translation module employs a translation database to determine appropriate processing of the command (see paragraphs 23, 29, and 31). 

With regard to claim 16, which teaches further comprising:  receiving, in the home network device, the converted control signal corresponding to the command data matching the control signal of the text message; and performing an operation on the home network device according to the received control signal, Martinez further teaches, the remote device having modules for receiving 

With regard to claim 17, which teaches further comprising: transmitting a text message command list to the text message transceiver such that a user of the text message transceiver prepares the text message, to be transmitted, based on the text message command list, Martinez teaches the remote devices include a module for communicating SMS format messages to controlling phones, which provide a command set specific to the remote device (see paragraphs 10 and 12).  Crookham teaches, a command list of operations transmittable to the device user as data (see column 5, lines 5-18 and column 19, line 39 through column 22, line 18).  Crookham further teaches display of available options to the remote user for use in controlling the device (see column 8, lines 23-58 and figures 14 and 15).

With regard to claim 18, which teaches further comprising:  receiving, from the home network device, data relating to a status of a control operation performed by the home network device according to the converted control signal; and informing the text message transceiver of the status based on the received data, Martinez teaches the remote controlled device communicating information, such as location / status information, back to the remote controlling device (phone) through the server (see paragraphs 27 and 28).  

With regard to claim 19, which teaches a method of controlling a home network device, the method comprising: storing a registered number and command data to control the home network device, the command data having control signals corresponding to potential text message control signals; Martinez teaches, a network management method for devices where a user transmits text messages (SMS), via a cell phone / transceiver, to a central processing control apparatus with a command to control a device on the network (see paragraphs 4 and 10 and figure 5), where these devices are shown to optionally be devices within a home (see paragraph 2).  Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17).  
With regard to claim 19, which further teaches the text message being sent from a sender number to a receiver number; Martinez further teaches, the mobile device transmitting the command from the mobile device (having an associated telephone number) through the application server (including the translation module) to a destination device associated with a target telephone number (see paragraphs 22 and 23 and figure 2).
With regard to claim 19, which further teaches checking the stored command data for matching command data that corresponds to a text message received from an external apparatus, and converting a control signal of the received text message to a control signal of the matching command data using a protocol compatible with the home network device; Martinez further teaches, converting the control signal of the text message to a properly formatted command 
With regard to claim 19, which further teaches transmitting the converted control signal to the home network device, wherein the converting and transmitting is performed when the receiver number matches the stored registered number and at least one of the converting and transmitting is not performed when the receiver number does not match the stored registered number, Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29), similar to that which is described in figure 9 of the subject patent.  When there is no match of the number in the text message with the numbers stored in the database the response results in No Association / No Message Service / Abort Process and no command message is sent (see paragraphs 29-30 and figure 5).
Martinez teaches a process of authenticating the message (supra).  Crookham teaches remote device control via a cell phone / transceiver, similar to that of Martinez, but further teaches transmission of the converted command to the remote device being conditional on comparison of a number associated with a mobile device having a corresponding number being registered with the control center for control of the remote 

With regard to claim 20, which teaches further comprising: transmitting the converted control signal to the home network device, Martinez further teaches, the mobile device transmitting the command from the mobile device (having an associated telephone number) through the application server (including the translation module) to a destination device associated with a target telephone number (see paragraphs 22 and 23 and figure 2).

With regard to claim 21, which teaches a method of controlling a home network device with a text message transceiver, the method comprising:  downloading a home network control program to the text message transceiver; providing a user interface (UI) to control the home network device according to the home network control program; Martinez teaches, a network management method for devices where a user at a remote phone transmits text messages (SMS), via a cell phone / transceiver, to a central processing control apparatus with a command to control a device on the network (see paragraphs 4 and 10 and figure 5), where these devices are shown to optionally be devices within a home (see paragraph 2).  
With regard to claim 21, which teaches generating a text message to control the home network device according to a control command input through the Ul, Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17), where the translation module employs a translation database to determine appropriate processing of the command (see paragraphs 23, 29, and 31).  Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29), similar to that which is described in figure 9 of the subject patent.  When there is no match of the number in the text message with the numbers stored in the database the response results in No Association / No Message Service / Abort Process and no command message is sent (see paragraphs 29-30 and figure 5).
Martinez teaches a process of authenticating the message (supra).  Crookham teaches remote device control via a cell phone / transceiver, similar to that of Martinez, but further teaches transmission of the converted command to the remote device being conditional on comparison of a number associated with a mobile device having a corresponding number being registered with the control center for control of the remote device (see column 5, lines 5-40) and further using a downloaded web site screen UI to select option for control of the device (see column 8, lines 23-60).  It would have been 

With regard to claim 22, which teaches further comprising: transmitting the generated text message to a home network control apparatus that is connected to the home network device, Martinez further teaches, the mobile device transmitting the command from the mobile device (having an associated telephone number) through the application server (including the translation module) to a destination device associated with a target telephone number (see paragraphs 22 and 23 and figure 2).

With regard to claim 23, which teaches a method of controlling a home network device with a text message transceiver, the method comprising:  receiving a user input in the text message transceiver to control the home network device, the text message being sent from a sender number to a receiver number; generating a text message according to the user input; Martinez teaches, a network management method for devices where a user transmits text messages (SMS), via a cell phone / transceiver, to a central processing control apparatus with a command to control a device on the network (see paragraphs 4 and 10 and figure 5), where these devices are shown to optionally be devices within a home (see paragraph 
With regard to claim 23, which teaches transmitting the generated text message to a home network control apparatus; Martinez further teaches, the mobile device transmitting the command from the mobile device (having an associated telephone number) through the application server (including the translation module) to a destination device associated with a target telephone number (see paragraphs 22 and 23 and figure 2).
With regard to claim 23, which teaches converting a control signal of the text message to a converted control signal using a protocol compatible with the home network device to be controlled; Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17), where the translation module employs a translation database to determine appropriate processing of the command (see paragraphs 23, 29, and 31).
With regard to claim 23, which teaches transmitting the converted control signal to the home network device, wherein the converting and transmitting occur when the receiver number matches a stored registered number and at least one of the converting and transmitting does not occur when the receiver number does not match the stored registered number, Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29), similar to that which is described in figure 9 of the subject patent.  When there is no match of the number in the text message with the numbers stored in the database the response results in No Association / No Message Service / Abort Process and no command message is sent (see paragraphs 29-30 and figure 5).
Martinez teaches a process of authenticating the message (supra).  Crookham teaches remote device control via a cell phone / transceiver, similar to that of Martinez, but further teaches transmission of the converted command to the remote device being conditional on comparison of a number associated with a mobile device having a corresponding number being registered with the control center for control of the remote device (see column 5, lines 5-40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the remote device control system of Martinez with the registered number based system for remote device control taught by Crookham.  One would have been motivated to do so as this provides a further level of security to prevent unauthorized users from controlling the remote devices.

With regard to claim 24, which teaches a system for controlling a home network device with a text message, the system comprising:  a text message transceiver comprising:  a user interface (UI) provider to provide a UI to receive a user input to control the home network device, Martinez teaches, a network management system for devices where a user at a remote phone transmits text messages (SMS), via a cell phone / transceiver, to a central processing control apparatus with a command to control a device on the network (see paragraphs 4 and 10 and figure 5), where these devices are shown to optionally be devices within a home (see paragraph 2).  
With regard to claim 24, which teaches a text message generator to generate a text message to control the home network device according to the user input, and Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17), where the translation module employs a translation database to determine appropriate processing of the command (see paragraphs 23, 29, and 31).
With regard to claim 24, which teaches a communication unit to transmit the text message, the text message being sent from a sender number to a receiver number; Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29). 
With regard to claim 24, which teaches a home network service system connected to the home network device, the home network service system comprising:  a text message processor to receive the text message, and a home network control apparatus to control the home network device according to the text message by converting a control signal of the text message to a converted control signal using a protocol compatible with the home network device to be controlled and transmitting the converted control signal to the home network device, Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17), where the translation module employs a translation database to determine appropriate processing of the command (see paragraphs 23, 29, and 31).
With regard to claim 24, which teaches wherein the home network control apparatus performs the converting and the transmitting when the receiver number matches a stored registered number and does not perform at least one of the converting and transmitting when the receiver number does not match the stored registered number, Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29), similar to that which is described in figure 9 of the subject patent.  When there is no match of the number in the text message with the numbers stored in the database the response results in No Association / No Message Service / Abort Process and no command message is sent (see paragraphs 29-30 and figure 5).


With regard to claim 25, which teaches a home network control server to control a home network device, Martinez teaches, a network device management server where a user transmits text messages (SMS), via a cell phone / transceiver, to a central processing control apparatus with a command to control a device on the network (see paragraphs 4 and 10 and figures 2 and 5), where these devices are shown to optionally be devices within a home (see paragraph 2).  
With regard to claim 25, which further teaches the home network control server comprising:  a storage which stores registration information of a home network device having a receiver number, and command data used to control an operation of the home network device; Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29), where the translation module employs a translation database (storage unit) to determine appropriate processing of the command (see paragraphs 23, 29, and 31).
With regard to claim 25, which further teaches a processor coupled to the storage and which:  receives a text message from the electronic device having a sender number;  determines whether the home network device is registered with the home network control server based on a receiver number obtained using the received text message and the stored registration information; Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29).
With regard to claim 25, which further teaches identify, from among the command data stored in the storage, command data determining that the home network device is registered; convert a control signal corresponding to the identified command data using a protocol compatible with the home network device in response to identifying the command data that match the received text message received from the electronic device and provided a match is determined between the receiver number obtained using the text message and the stored registration information of the home network device; Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17), where the translation module employs a translation database to determine appropriate processing of the command (see paragraphs 23, 29, and 31).
With regard to claim 25, which further teaches send the converted control signal to the home network device having the receiver number so that the home network device performs an operation based on the converted control signal, wherein the converted control signal is not sent provided no match is determined between the receiver number obtained using the text message and the stored registration information of the home network device, Martinez further teaches, the mobile device transmitting the command from the mobile device (having an associated telephone number) through the application server (including the translation module) to a destination device associated with a target telephone number (see paragraphs 22 and 23 and figure 2), similar to that which is described in figure 9 of the subject patent.  When there is no match of the number in the text message with the numbers stored in the database the response results in No Association / No Message Service / Abort Process and no command message is sent (see paragraphs 29-30 and figure 5).



With regard to claim 26, wherein the processor is further configured to receive data relating to a status of the operation performed by the home network device based on the converted control signal, and to inform the electronic device of the status based on the received data, Martinez teaches the remote controlled device communicating information, such as location / status information, back to the remote controlling device (phone) through the server (see paragraphs 27 and 28).  

With regard to claim 27, wherein the processor is further configured to send a text message command list to the electronic device, Martinez teaches the remote devices include a module for communicating SMS format messages to controlling phones, which provide a command set specific to the remote device (see 

With regard to claim 28, which teaches a method of controlling a home network device, Martinez teaches, a network device management method where a user transmits text messages (SMS), via a cell phone / transceiver, to a central processing control apparatus with a command to control a device on the network (see paragraphs 4 and 10 and figure 5), where these devices are shown to optionally be devices within a home (see paragraph 2).  
With regard to claim 28, which teaches the method comprising:  storing, by a server, registration information of a home network device having a receiver number, and command data used to control an operation of the home network device; Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29), where the translation module employs a translation database (storage unit) to determine appropriate processing of the command (see paragraphs 23, 29, and 31).
With regard to claim 28, which teaches receiving a text message from the electronic device having a sender number; determining whether the home network device is registered with the server based on the received text message and the stored registration information; Martinez further teaches that the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29).
With regard to claim 28, which teaches identifying, from among the stored command data, command data that match the received text message received from the electronic device in response to determining that the home network device is registered; and converting a control signal corresponding to the identified command data using a protocol compatible with the home network device in response to determining that the received text message matches the stored registration information; Martinez further teaches, converting the control signal of the text message to a properly formatted command instruction for control of the remote device (see paragraph 17), where the translation module employs a translation database to determine appropriate processing of the command (see paragraphs 23, 29, and 31).
With regard to claim 28, which teaches sending the converted control signal to the home network device having the receiver number so that the home network device performs an operation based on the converted control signal, Martinez further teaches, the mobile device transmitting the command from the mobile device (having an associated telephone number) through the application server (including the translation module) to a destination device associated with a target telephone number (see paragraphs 22 and 23 and figure 2), similar to that which is described in figure 9 of the subject patent.  When there is no match of the number in the text message with the numbers stored in the database the response results in No Association / No Message Service / Abort Process and no command message is sent (see paragraphs 29-30 and figure 5).
Martinez teaches a process of authenticating the message (supra).  Crookham teaches remote device control via a cell phone / transceiver, similar to that of Martinez, but further teaches transmission of the converted command to the remote device being conditional on comparison of a number associated with a mobile device having a corresponding number being registered with the control center for control of the remote device (see column 5, lines 5-40).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the remote device control system of Martinez with the registered number based system for remote device control taught by Crookham.  One would have been motivated to do so as this provides a further level of security to prevent unauthorized users from controlling the remote devices.

With regard to claim 29, further comprising: performed by the home network device based on the generated control signal; and informing the electronic device of the status based on the received data, Martinez teaches the   


Response to Arguments
Applicant’s arguments with respect to claims 1-29 have been considered but are moot based on of the new grounds of rejection utilized to support the added / argued claim language.  Pertinent arguments are answered below.

 Patent Owner appears to argue the references of the combination individually rather than as the proposed combination. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Patent Owner argues “The translation module 42 of Martinez extracts both the address identifier from the SMS as well as the associated message data in association with either a security device or a user service (see, paragraph [0029]). In contrast, in claim 1, the converted control signal “is converted from the control signal of the text 
In response, the Examiner respectfully submits that it is agreed that Martinez alone does not explicitly teach the ‘identifying’ step where a comparison of numbers is made to identify a match, that is why Crookham has been supplied in combination with Martinez for this teaching.  While Martinez teaches a form of authentication, where the SMS message is received and parsed for an address identifier that is a subscriber number associated with a device or service, then the translation module retrieves a record associated with the user device, if the response encoded in the SMS is correct, by referencing the registered model and version identifier, then the command is processed, otherwise the translation module aborts the process and returns a notification to the user (see paragraph 29).), Crookham is used to supplement this teaching where:  Crookham teaches transmission of the converted command to the remote device being conditional on comparison of a number associated with a mobile device having a corresponding number being registered with the control center for control of the remote device (see column 5, lines 5-40).


Patent Owner argues “Crookham is directed to using all ten digits of the MIN to a specific pre-programmed function in a lookup table but does not add to the teachings of 
In response, the Examiner respectfully submits that again here the PO is arguing the references individually, Crookham does not need include all the limitation of Martinez as they are already shown to be covered by the Martinez reference which forms an obvious combination with Crookham to cover the limitations of the claim. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992